         Case 2:18-cr-00542-GAM Document 17 Filed 01/18/19 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                             :              CRIMINAL ACTION
                                                     :
                                                     :              No. 18-542
                      v.                             :
                                                     :
JOHN KELVIN CONNER                                   :
                                                     :


                                            ORDER

       This 18th day of January, 2019, following a hearing in open court, it is hereby

ORDERED that the Government’s Motion in limine to Admit Prior Sworn Testimony is

GRANTED.

        Defendant has stipulated that the witness in question is “unavailable” as that term is used

by Federal Rule of Evidence 804 (a) (4) because of her physical condition. Having reviewed the

transcript of the prior proceeding in which the witness gave sworn testimony, and having

carefully considered the arguments of counsel, I am persuaded that in conducting cross

examination of the witness during that proceeding Mr. Connor had a motive similar to the motive

he would have in this case, and that he had an adequate opportunity to conduct such cross-

examination.




                                                                /s/ Gerald Austin McHugh
                                                                Gerald Austin McHugh
                                                                United States District Judge
